Filed 1/31/22 In re M.G. CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 In re M.G. et al., Persons Coming                               B312427
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No.
 AND FAMILY SERVICES,                                            21CCJP00627A-B)

          Plaintiff and Respondent,

 v.

 C.H.,

          Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Tamara Hall, Judge. Dismissed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Veronica Randazzo, Deputy County
Counsel, for Plaintiff and Respondent.
      C.H. (Mother) and Y.G. (Father) are the parents of two
children: M.G. (born in 2018) and J.G. (born in 2020). The
juvenile court assumed dependency jurisdiction over the children
based on domestic violence between Father and Mother, Father’s
mental health and substance abuse issues, and Mother’s failure
to protect the children from these dangers. We consider whether
Mother’s challenge to the jurisdiction findings the juvenile court
made against her is justiciable in light of unchallenged
jurisdiction findings against Father. We also consider whether
Mother’s challenge to a disposition order removing the children
from her custody is moot now that the children have been
returned to her care.

                        I. BACKGROUND
      A.    Investigation
      In January 2021, Father called 911 and said he wanted to
kill Mother. When law enforcement officers arrived, Father was
disoriented and crying and said he needed to be taken away
before he hurt Mother. Father was placed on a psychiatric hold
under Welfare and Institutions Code1 section 5150, and the
incident was reported to the Los Angeles County Department of
Children and Family Services (the Department).
      Mother told a Department social worker that, before
Father’s 911 call, they had been arguing about their relationship
and Father “seemed to be triggered” by J.G.’s crying. Father then
repeatedly hit himself in the head with canned food before
stepping outside to call 911. A couple days earlier, Father told
Mother his life was worthless and tried to unsuccessfully hang

1
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.



                                2
himself with a ribbon. Mother said she did not seek help at that
time because she feared potential immigration consequences for
Father.
       Mother disclosed this was not the first instance of Father
mentioning, or acting on, impulses to harm himself. He told
Mother he wanted to die on three or four prior occasions. He hit
his head against walls in the home on several other occasions.
The children were present in the home for all of these events.
       Mother also told the social worker that Father has
difficulty controlling his anger. According to Mother, Father
punched or kicked several holes in the bathroom and closet doors
when he was upset. She reported she and Father had “constant”
verbal arguments in the two years since M.G. was born, which
sometimes escalated to Father pushing Mother and Mother
pushing him back. Mother said the children were usually asleep
when she and Father argued, but on two or three occasions M.G.
placed herself between Mother and Father as they argued and
hugged Father’s leg.
       The children’s maternal aunt and maternal grandmother
both reported having seen suspicious bruises on Mother. The
Department previously investigated the family roughly eight
months before Father’s 911 call upon receiving a report that
Father pushed Mother to the ground and she suffered a cut to her
head (Mother was pregnant with J.G. at the time).2 Mother said
she attempted to separate from Father many times—including by
leaving the home with the children “once or twice per month”—
but she always resumed the relationship because she pitied
Father.

2
      The investigation was closed when Father was taken into
custody on an immigration matter.



                               3
       Father told a Department social worker that he drank
several times a week and had been using methamphetamine for
the past few months. He did not discuss his drug use with
Mother, but he believed she “might have suspected that he was
using.” Father spent about 20 days in jail following an arrest for
possession of methamphetamine in December 2020.
       Father believed he and Mother had a good relationship
before he lost his job at the beginning of the COVID-19 pandemic,
but they now argued “daily.” He admitted pushing Mother in the
last few months. He called 911 in January 2021 “because he did
not want to do something he would later regret.” He denied
trying to harm himself with the ribbon days earlier, stating “it
was only a ribbon.”
       When interviewed not long after his 911 call, Father
assured the social worker he would stay away from Mother and
the children. About two weeks later, however, Mother arrived
home from work to find Father inside her home. Mother felt bad
for Father and told him he could stay for a few days while she
and the children stayed with a maternal aunt. A social worker
previously encouraged Mother to change the locks, seek a
restraining order against Father, and call law enforcement if he
returned to the home, but Mother did none of these things.
       As of February 2021—a few weeks before the jurisdiction
hearing—Mother had requested a restraining order protecting
her and the children from Father, changed the locks, and enrolled
in parenting and domestic violence classes. Around the same
time, Mother told a Department social worker she drove to a Los
Angeles County Sheriff’s Department station and called for help
after seeing Father outside her home. The Sheriff’s Department,




                                4
however, had no record of any call from Mother on the relevant
date.

       B.    Juvenile Court Proceedings
       The Department filed a petition asking the juvenile court to
take dependency jurisdiction over the children based on the
parents’ history of domestic violence, Father’s mental health and
substance abuse issues, and Mother’s failure to protect the
children from these dangers. The juvenile court held a combined
jurisdiction and disposition hearing in March 2021, found the
dependency petition’s allegations to be true, and asserted
jurisdiction over both children. The juvenile court ordered the
children removed from Mother and Father’s custody and ordered
family reunification services for Mother, including individual
counseling, domestic violence classes, a program offered by the
National Alliance of Mental Illness, and overnight visits with the
children.
       After Mother filed this appeal from the jurisdiction findings
and removal order, the Department requested that we take
judicial notice of minute orders memorializing the juvenile court’s
decision to release the children into Mother’s custody at the six-
month review hearing in September 2021. (§ 366.21, subd. (e).)
We grant the request. (Evid. Code, §§ 452, subd. (d), 459, subd.
(a).) The Department separately moved to dismiss Mother’s
challenge to the March 2021 disposition order as moot and
Mother did not oppose the motion.

                       II. DISCUSSION
     Mother’s challenge to the juvenile court’s removal order is
rendered moot by the September 2021 order returning the




                                 5
children to her custody. Mother’s challenge to the jurisdiction
findings adverse to her is not justiciable in light of the
uncontested findings against Father, and the only reasons she
gives for why we should exercise our discretion to review the
findings against her are the purported need to assess the
propriety of the removal order that has been rendered moot and a
speculative, non-specific assertion of potential future prejudice.
We shall therefore dismiss the appeal, albeit with a short
discussion of the merits just for Mother’s benefit.

       A.    Jurisdiction
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’
[Citation.]” (In re I.J. (2013) 56 Cal.4th 766, 773.) Indeed, “it is
necessary only for the court to find that one parent’s conduct has
created circumstances triggering section 300 for the court to
assert jurisdiction over the child.” (In re I.A. (2011) 201
Cal.App.4th 1484, 1491.) Because the juvenile court’s jurisdiction
findings against Father are uncontested, we need not consider
the sufficiency of the evidence to support the juvenile court’s
findings that are specifically adverse to Mother. (Id. at 1492
[“For jurisdictional purposes, it is irrelevant which parent created
[the] circumstances” triggering jurisdiction]; accord In re Briana




                                 6
V. (2015) 236 Cal.App.4th 297, 308 [“‘[A] jurisdictional finding
good against one parent is good against both’”].)
       Although Mother’s challenge to the juvenile court’s
jurisdiction findings is accordingly nonjusticiable, we
nevertheless opt to briefly describe, for Mother’s benefit, why at
least one of the dependency allegations made against her was
supported by substantial evidence. (See, e.g., In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 [affirming finding of jurisdiction
over minor because the father did not challenge all bases for
jurisdiction, but “not[ing]” the court’s view on the challenged
finding “[f]or [the] Father’s benefit”].)
       Section 300, subdivision (b)(1) authorizes a juvenile court to
assume dependency jurisdiction over a child when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of the child’s parent or guardian to adequately supervise
or protect the child . . . .” Here, among the various facts
supporting jurisdiction under section 300, subdivision (b)(1), the
Department alleged Mother failed to protect the children from
Father’s violent conduct, including pushing Mother and punching
and kicking holes in the bathroom door. In disclosing these facts
to the Department, Mother acknowledged M.G., a toddler, had
placed herself between Mother and Father and hugged Father’s
leg during arguments on two or three separate occasions. It is
well established that such recurring exposure to domestic
violence supports dependency jurisdiction under section 300,
subdivision (b)(1) regardless of whether the child has actually
suffered physical harm. (In re T.V. (2013) 217 Cal.App.4th 126,
134-135.)




                                 7
       Mother argues she protected the children from domestic
violence because she regularly took the children to stay with
relatives until conflicts between her and Father subsided. But
substantial evidence demonstrates these conflicts never truly
subsided: Mother and Father told the Department they argued
“constant[ly]” and “daily,” and Mother disclosed that she and the
children left the home once or twice per month. In any case,
Mother admitted that in multiple instances she and the children
did not leave until verbal arguments escalated to physical
violence.
       Mother also contends circumstances had changed by the
time of the adjudication hearing: she changed the locks,
requested a restraining order, enrolled in a domestic violence
class, and resolved not to resume her relationship with Father.
Although these were positive initial steps, at the time of
adjudication, changed locks and a restraining order were of
questionable value in light of Mother’s demonstrated reluctance
to seek help from law enforcement in dealing with Father.
Moreover, Mother’s feelings of pity for Father compelled her to
allow him to return to the family home on multiple occasions,
including after he injured her during her pregnancy with J.G. in
May 2020 and, more recently, after he was hospitalized for
voicing an impulse to kill her.

      B.     Disposition
      “At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if




                                8
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.”
(In re D.B. (2018) 26 Cal.App.5th 320, 328.) Mother contends
removal was inappropriate in this case because reasonable
alternatives existed, including preservation services and
unannounced home visits by the Department to confirm Mother
was keeping Father away from the children.
       According to the minute orders issued in connection with
the juvenile court’s September 2021 six-month review hearing,
the juvenile court found Mother had made substantial progress
on her case plan and returned the children to her custody.
Because that is the sole relief sought in this appeal as to the
challenge to the juvenile court’s disposition order, there is no
effective relief we can provide and the challenge is moot. (See In
re N.S. (2016) 245 Cal.App.4th 53, 60 [“[T]he critical factor in
considering whether a dependency appeal is moot is whether the
appellate court can provide any effective relief if it finds
reversible error”].)




                                 9
                       DISPOSITION
     The appeal is dismissed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                  BAKER, Acting P. J.

We concur:



     MOOR, J.



     KIM, J.




                          10